         Case 1:20-cv-09526-JPC Document 15 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                         Civil Action No. 20-9526 (JPC)
 behalf of his minor son M.V.,

                             Plaintiff.
                                                              Document Electronically Filed
                         -against-

 GROUP HEALTH INCORPORATED,
 EMBLEM HEALTH, INC., CARECORE                               MOTION FOR ADMISSION
 NATIONAL LLC d/b/a EVICORE, and                                 PRO HAC VICE
 JOHN DOES 1 AND 2,

                              Defendants.


       PURSUANT TO Rule 1.3 of the Local Rules of the United States District Court for the

Southern District of New York, I, JOSHUA T. CALO, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for Defendants CareCore National LLC

d/b/a eviCore (“eviCore”), and Group Health Incorporated (“GHI”), in the above-captioned action.

       I am in good standing of the bars of the Commonwealth of Pennsylvania and the State of

New Jersey, and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.


                                                    Respectfully submitted,

                                                    By:     /s/ Joshua T. Calo
                                                            Joshua T. Calo, Esq.
                                                            Post & Post LLC
                                                            200 Berwyn Park, Suite 102
                                                            920 Cassatt Rd.
                                                            Berwyn, PA 19312
                                                            Direct Dial: (484) 913-3044
                                                            Telephone: (610) 240-9180
                                                            Fax: (610) 240-9185
Dated: December 16, 2020                                    jcalo@postandpost.com
